PER CURIAM.
In this appeal, Ms. Trimeka Wood challenges her sentence based on the trial judge’s statement that her sentence was based, in part, on her “continued denial of any culpability.” Our precedents make clear that a sentence conditioned, even in part, on a defendant’s “lack of remorse and claim of innocence” violates due process and warrants remand for resentencing before a new judge. Adkinson v. State, 133 So.3d 607, 607 (Fla. 1st DCA 2014); Dumas v. State, 134 So.3d 1048, 1048 (Fla. 1st DCA 2013); Jackson v. State, 39 So.3d 427, 428 (Fla. 1st DCA 2010); Ritter v. State, 885 So.2d 413, 414 (Fla. 1st DCA 2004).
Accordingly, we VACATE the sentence and REMAND for resentencing before a new judge.
VAN NORTWICK, WETHERELL, and MAKAR, JJ., concur.